Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 remain pending in the application under prosecution and have been reexamined.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The terminal disclaimer, filed 01/27/2021, in compliance with 37 CFR 1.321(c) or 1.321(d) has been used to overcome the nonstatutory double patenting rejection. The terminal disclaimer is in compliance with 37 CFR 1.321(b). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0140808 (Kang et al) in view of US 2015/0340072 (Mazumder).

With respect to claim 1, Kang teaches memory device, comprising: a command interface configured to receive write commands from a host device (command decoder to receive command signals and to generate read and write signals controlling operations of the memory device) [Par. 0026-0027]; an input-output interface configured to receive a data strobe from the host device (data input circuit to include a data input buffer to receive write data transmitted by a data pad and to receive a data strobe signal) [Par. 0035-0036]; and internal write circuitry configured to launch an internal write signal based at least in part on the write commands, wherein the launch of the internal write signal is based at least in part on an (data input circuit to provide internal write data and to provide latched write data as internal write data to memory cell array in response to latency control signal, the latency control signal latching the write data in alignment with an internal data strobe signal and providing the latched write data as internal write data to the memory cell array) [Par. 0035-0038; Par. 0046-0048]. Kang fails to specifically teach launch write signal a number of clock cycles prior to a column address strobe write latency (CWL) wherein timing of the launch of the internal write signal is based at least in part on an indication from the host device that indicates the number as an indication of when to launch the internal write signal. However, Mazumder teaches memory devices coupled to host devices to receive clocking signals and data strobe signals during write operations, wherein the memory device coordinates the writing commands synchronized to the clock signal and data synchronized to data strobe signal to perform the write operations having a specified tolerance margin for phase differences between the clock signal and the data strobe signal [Abstract; Fig. 1; Par. 0018-0019; Par. 0012-0017; Par. 0043-0045]. Therefore, it would have been obvious to one having at least ordinary skill in the art before the effective filing of the instant application to combine the controlled write operation, as taught by Kang, with that taught by Matzumder in order to produce launch points, i.e., launch timing signal by determining an output timing of read data or to generate a capture window of write data, as the memory device includes decoders (row decoders and column decoders) to facilitate timing control and data control and to facilitate the execution of commands to and from the memory bank, as taught by  Mazumder[Par. 0018-0019].

With respect to claim 2, Kang teaches memory device, wherein the internal write circuitry comprises a plurality of flip-flops configured to shift an incoming write command output from a portion of a CWL shifter of the memory device (delay measure circuit to include a plurality of flip-flops to generate write delay signal based on a write flag signal and latency selection signals) [Par. 0057-0060; Par. 0073-0076].

With respect to claim 3, Kang teaches memory device, wherein a number of the plurality of flip-flops corresponds to a maximum number of cycles before the CWL that the internal write signal can be launched using the internal write circuitry (write latency signal for supporting the write latency provided to indicate that write data is loaded on a data bus after a predetermined number of clock cycles from a time point at which a write command is input) [Par. 0054-0058; Par. 0060-0062].

With respect to claim 4, Kang teaches memory device comprising receiving the indication from the host device (write latency signal for supporting the write latency with write latency flag to indicate time point at which a write command is input) [Par. 0043-0044].

With respect to claim 5, Kang teaches memory device wherein receiving the indication from the host device comprises receiving the indication at a mode register of the memory device (data input circuit to include a data input buffer to receive write data transmitted by a data pad and a data strobe buffer to receive a data strobe signal transmitted by a data strobe pad; the latency control signal latching the write data in alignment with an internal data strobe signal and providing the latched write data as internal write data to the memory cell array) [Par. 0035-0038; Par. 0058-0062].

With respect to claim 6, Kang teaches memory device, wherein the internal write circuitry comprises a plurality of flip-flops, wherein each flip-flop of the plurality of flip-flops is configured to output a potential launched write signal (delay measure circuit to include a plurality of flip-flops to generate write delay signal based on a write flag signal and latency selection signals) [Par. 0057-0060; Par. 0073-0076].

With respect to claim 12, Kang teaches memory device and method, comprising: outputting a clock; outputting a data strobe signal; synchronizing the clock and the data strobe signal at a pin of a memory device as an external write leveling operation; determining a number of cycles to cause the memory device to launch an internal write signal as an internal write leveling operation to cause capture of the internal write signal at a location relative to the data strobe signal; sending the number of cycles to the memory device; and adjusting the data strobe signal by less than a cycle as a fine adjustment (command decoder to receive command signals and to generate read and write signals controlling operations of the memory device; data input circuit to include a data input buffer to receive write data transmitted by a data pad and to receive a data strobe signal; the data input circuit to provide internal write data and to provide latched write data as internal write data to memory cell array in response to latency control signal) [Par. 0026-0027; Par. 0035-0038; Par. 0046-0048]. Kang fails to 


With respect to claim 13, Kang teaches memory device and method, wherein the location comprises a first edge of the data strobe signal (latency control signal applied to the data input circuit in alignment with write data in synchronization with a data strobe signal) [Par. 0035-0038; Par. 0048-0051].

Claims 1-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0140808 (Kang et al) in view of US 2017/0140808 (Jung et al).

With respect to claim 1, Kang teaches memory device, comprising: a command interface configured to receive write commands from a host device (command decoder to receive command signals and to generate read and write signals controlling operations of the memory device) [Par. 0026-0027]; an input-output interface configured to receive a data strobe from the host device (data input circuit to include a data input buffer to receive write data transmitted by a data pad and to receive a data strobe signal) [Par. 0035-0036]; and internal write circuitry configured to launch an internal write signal based at least in part on the write commands, wherein the launch of the internal write signal is based at least in part on an indication from the host device that indicates when to launch the internal write signal relative to a cas write latency (CWL) for the memory device (data input circuit to provide internal write data and to provide latched write data as internal write data to memory cell array in response to latency control signal, the latency control signal latching the write data in alignment with an internal data strobe signal and providing the latched write data as internal write data to the memory cell array) [Par. 0035-0038; Par. 0046-0048]. Kang fails to specifically teach launch write signal a number of clock cycles prior to a column address strobe write latency (CWL) wherein timing of the launch of the internal write signal is based at least in part on an indication from the host device that indicates the number as an indication of when to launch the internal write signal. However, Jung teaches memory devices coupled to host 

With respect to claim 2, Kang teaches memory device, wherein the internal write circuitry comprises a plurality of flip-flops configured to shift an incoming write command output from a portion of a CWL shifter of the memory device (delay measure circuit to include a plurality of flip-flops to generate write delay signal based on a write flag signal and latency selection signals) [Par. 0057-0060; Par. 0073-0076].

With respect to claim 3, Kang teaches memory device, wherein a number of the plurality of flip-flops corresponds to a maximum number of cycles before the CWL that the internal write signal can be launched using the internal write circuitry (write latency signal for supporting the write latency provided to indicate that write data is loaded on a data bus after a predetermined number of clock cycles from a time point at which a write command is input) [Par. 0054-0058; Par. 0060-0062].

With respect to claim 4, Kang teaches memory device comprising receiving the indication from the host device (write latency signal for supporting the write latency with write latency flag to indicate time point at which a write command is input) [Par. 0043-0044].

With respect to claim 5, Kang teaches memory device wherein receiving the indication from the host device comprises receiving the indication at a mode register of the memory device (data input circuit to include a data input buffer to receive write data transmitted by a data pad and a data strobe buffer to receive a data strobe signal transmitted by a data strobe pad; the latency control signal latching the write data in alignment with an internal data strobe signal and providing the latched write data as internal write data to the memory cell array) [Par. 0035-0038; Par. 0058-0062].

With respect to claim 6, Kang teaches memory device, wherein the internal write circuitry comprises a plurality of flip-flops, wherein each flip-flop of the plurality of flip-flops is configured to output a potential launched write signal (delay measure circuit to include a plurality of flip-flops to generate write delay signal based on a write flag signal and latency selection signals) [Par. 0057-0060; Par. 0073-0076].

(command decoder to receive command signals and to generate read and write signals controlling operations of the memory device; data input circuit to include a data input buffer to receive write data transmitted by a data pad and to receive a data strobe signal; the data input circuit to provide internal write data and to provide latched write data as internal write data to memory cell array in response to latency control signal) [Par. 0026-0027; Par. 0035-0038; Par. 0046-0048].

With respect to claim 13, Kang teaches memory device and method, wherein the location comprises a first edge of the data strobe signal (latency control signal applied to the data input circuit in alignment with write data in synchronization with a data strobe signal) [Par. 0035-0038; Par. 0048-0051].


Allowable Subject Matter
Claims 18-20 are allowed.
Claims 7-11 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHE BATAILLE/Primary Examiner, Art Unit 2136